Case: 16-16568   Date Filed: 03/01/2017   Page: 1 of 22


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-16568
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 0:16-cv-62134-BB



MARIA ALEJANDRA REYES OVALLE,

                                                      Plaintiff - Appellee,

                                  versus

NOE MANUEL PEREZ,

                                                      Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (March 1, 2017)

Before MARCUS, JILL PRYOR and FAY, Circuit Judges.

PER CURIAM:
              Case: 16-16568     Date Filed: 03/01/2017      Page: 2 of 22


      Maria Alejandra Reyes Ovalle (“Reyes”), a Guatemalan citizen, has

petitioned for relief under the Hague Convention on the Civil Aspects of

International Child Abduction, 51 Fed. Reg. 10,494 (March 26, 1986), and its

implementing legislation, the International Child Abduction Remedies Act

(“ICARA”), 22 U.S.C. § 9003(b) (together, “Hague Convention”). She alleged

that her child’s father, Noe Manuel Perez, an American citizen, abducted the child

and wrongfully retained him in Florida. After a bench trial, the district court

granted Reyes’s petition. Perez has appealed. After careful review, we affirm.

                         I.     FACTUAL BACKGROUND

      The facts of this case are described in detail in the district court’s order; we

recite here only what is necessary to resolve this appeal.

      Perez, a United States citizen and resident of Florida, met Reyes in

Guatemala, and the two began a romantic relationship. Perez traveled to

Guatemala frequently, in part to spend time with Reyes. When Perez visited

Guatemala, he stayed at Reyes’s parents’ house. When the relationship became

more serious, Reyes obtained a tourist visa, valid for ten years, which permitted

her to stay in the United States for up to six months at a time.

      In March 2015, Perez visited Reyes in Guatemala to attend a friend’s

wedding. During this visit, Reyes became pregnant with E.L. Reyes spent the

bulk of her pregnancy in Guatemala. Both Reyes and Perez expressed a desire to


                                           2
              Case: 16-16568     Date Filed: 03/01/2017     Page: 3 of 22


raise their child in a traditional two-parent household, and so, in June 2015, Reyes

traveled to the United States to stay with Perez. The parties dispute the purpose of

this trip: Reyes testified that she was merely testing the waters to see what life in

Florida with Perez would be like; Perez testified that it was their mutual intention

to raise their child together in Florida. Reyes left the overwhelming bulk of her

personal belongings in Guatemala—including her seven pets. Reyes also owned

an auto repair shop in Guatemala, which she did not sell, instead arranging for her

mother to manage it in her absence.

      Reyes testified that this trial period went poorly, as Perez paid little attention

to her and did not seem to care about her pregnancy-related discomfort or other

health issues. Perez did not take her to see a doctor or help her to navigate the

American health care system. Reyes returned to Guatemala a little over a month

after arriving in Florida. She had no intent to return to Florida, noting that her time

with Perez had been unpleasant. Nevertheless, Perez persistently attempted to

persuade her to return to Florida, visiting Guatemala in August 2015.

      On this trip to Guatemala, Perez gave Reyes an engagement ring. Reyes

testified that she rejected the ring; Perez testified that Reyes enthusiastically

accepted his proposal. Nonetheless, Reyes agreed to give Florida another chance.

Perez returned to Guatemala in late September 2015 to bring Reyes back to

Florida. Reyes testified that Perez again presented her with an engagement ring,


                                           3
              Case: 16-16568     Date Filed: 03/01/2017    Page: 4 of 22


which she accepted but never wore. In early October, Perez and Reyes returned to

Florida. Once more, the great bulk of Reyes’s possessions, including her pets,

remained in Guatemala. Reyes received an offer to purchase her business, but she

turned it down in part because she was uncertain that her relationship with Perez in

Florida would work. Reyes also had a house under construction in Guatemala at

the time, and she did not turn off utilities at the house; indeed, she continued to pay

her utility bills even though she was in Florida. She again entered the United

States on a tourist visa. According to Reyes, she never told Perez that she was

coming to Florida permanently; rather, she told him that she was merely coming to

try Florida again. Perez disagreed, testifying it was his understanding that Reyes

was coming to Florida to stay and that they both intended to raise a family in

Florida.

      E.L. was born in Florida in December 2015. According to Reyes, the

relationship between Perez and Reyes was deteriorating. Perez disputed this,

testifying that their time in Florida was happy. In February 2016, when E.L. was

first able to travel, Reyes, Perez, and E.L. took a trip to Guatemala. Because

Perez’s relationship with Reyes’s parents had been strained, Reyes and Perez

stayed in separate places during the trip. Reyes stayed with E.L.—and held E.L.’s

passport—while Perez stayed with a friend. Reyes testified that upon their arrival

in Guatemala, Perez’s friend approached Reyes’s mother and advised her that


                                           4
              Case: 16-16568    Date Filed: 03/01/2017   Page: 5 of 22


Reyes should hold on to E.L.’s documents, as the friend was aware that Perez

intended to take E.L. back to the United States.

      While in Guatemala, Reyes met with an immigration attorney who advised

her that because she had spent almost five months in the United States on a tourist

visa—and because she had given birth to a child during that period—she risked

being denied entry to the United States again. The attorney also advised her that

because Perez and E.L. were American citizens, Perez would be able to enter the

United States with E.L. Reyes subsequently applied for and obtained “Security

Measures”—essentially, a restraining order against Perez—in Guatemala, claiming

that she was “a victim of abuse, psychological, economic, moral and mental

violence, threats, indignities and the most important he is threatening me that he

will take my son [a]way because he has American nationality.” Reyes did not

inform Perez about the Security Measures, but did tell him that she and E.L. would

not be returning to the United States.

      Perez returned to Florida and obtained an “Order to Pick-Up Minor Child”

from the Broward County Circuit Court. Perez did not inform Reyes about the

order. After finding out about the Guatemalan Security Measures, Perez filed a

response in opposition to them. Despite the parties’ legal gymnastics, Perez and

Reyes continued to communicate with one another. Perez periodically sent money

to Reyes to support E.L., and he visited Guatemala on three separate occasions


                                          5
                Case: 16-16568   Date Filed: 03/01/2017   Page: 6 of 22


between April and June 2016. In Guatemala, E.L. lived with Reyes and her

parents and brother, regularly attended church with them, and regularly saw a

pediatrician.

      On a fourth visit to Guatemala in July 2016—for E.L.’s baptism—Perez

devised a scheme to remove E.L. to the United States. Perez asked Reyes to

accompany him to drop off an invitation to the baptism at a friend’s house. E.L.

was with Perez and Reyes when they went to drop off the invitation. Perez asked

Reyes to take the invitation to the front door, and when she got out of the car,

Perez drove off with E.L. He then drove back to the United States through

Mexico. After arriving, Perez informed Reyes that he was in the United States

with E.L., who was safe.

      On September 7, 2016, Reyes filed a verified petition in federal district court

requesting relief under the Hague Convention, seeking the return of the child to

Guatemala. The following day, the district court issued a show cause order and set

an evidentiary hearing for September 16. Two days before the hearing, Perez filed

a response to the petition and show-cause order. Then, at the evidentiary hearing,

Perez requested a continuance of at least one week. The district court granted a

continuance to September 21. On September 21, the district court began a four day

bench trial.




                                          6
              Case: 16-16568      Date Filed: 03/01/2017    Page: 7 of 22


      After the trial, the district court entered an order granting Reyes’s petition

and requiring E.L.’s immediate return to his mother. This is Perez’s appeal.

                         II.    STANDARD OF REVIEW

      In deciding an appeal under the Hague Convention, “[w]e review a district

court’s findings of fact for clear error and its legal conclusions and applications of

the law to the facts de novo.” Gomez v. Fuenmayor, 812 F.3d 1005, 1007 (11th

Cir. 2016). “The clearly erroneous standard is highly deferential and requires that

we uphold the district court’s factual determinations so long as they are plausible

in light of the record viewed in its entirety.” Id. at 1007-08 (internal quotation

marks omitted). Determining a child’s habitual residence presents a mixed

question of fact and law, so the district court’s findings of historical facts are

reviewed for clear error, “but with regard to the ultimate issue of habitual

residence, the appellate court will review de novo.” Seaman v. Peterson, 766 F.3d

1252, 1258 (11th Cir. 2014) (internal quotation marks omitted).

                                 III.   DISCUSSION

      The Hague Convention is designed “to protect children internationally from

the harmful effects of their wrongful removal or retention and to establish

procedures to ensure their prompt return to the State of their habitual residence.”

Hanley v. Roy, 485 F.3d 641, 644 (11th Cir. 2007) (internal quotation marks

omitted). Under the Hague Convention, if a petitioner demonstrates that a child


                                            7
               Case: 16-16568        Date Filed: 03/01/2017      Page: 8 of 22


was removed wrongfully from the country of his habitual residence, the district

court must order the child returned. 1 See id. Therefore, in order to prevail, Reyes

had to prove that: (1) the child was “habitually resident” in Guatemala at the time

Perez removed him to the United States; (2) the removal was in breach of Reyes’s

custody rights under Guatemalan law; and (3) Reyes was exercising those rights at

the time of removal. See Ruiz v. Tenorio, 392 F.3d 1247, 1251 (11th Cir. 2004).

Although the Hague Convention lacks a definition for “habitual residence,”

“[c]ourts have been instructed to interpret the expression according to the ordinary

and natural meaning of the two words it contains” and decide a child’s habitual

residence “by reference to all the circumstances of a particular case.” Id. at 1252

(internal quotation marks omitted). Although generally an infant’s habitual

residence can be discerned based on the parents’ shared intent, where “the parents’

relationship has broken down” through a “conflict [that] is contemporaneous with

the birth of the child, no habitual residence may ever come into existence” based

on the parties’ shared intent. Delvoye v. Lee, 329 F.3d 330, 333 (3d Cir. 2003).

       In its order granting Reyes’s petition, the district court concluded that Reyes

and Perez never shared an intent to reside in Florida or Guatemala and that the

child’s only habitual residence was in Guatemala with his mother. The district

court further found that Perez’s removal of E.L. was in breach of Reyes’s custody
       1
         This rule is subject to a number of affirmative defenses, none of which Perez argues
applies here.

                                                8
                Case: 16-16568        Date Filed: 03/01/2017       Page: 9 of 22


rights under Guatemalan law, which rights Reyes was exercising at the time of

E.L.’s wrongful removal. Thus, the district court ruled, the Hague Convention

required that E.L. be returned to Reyes.

       Perez challenges the first and second Hague Convention elements. As to the

first element, he asserts that the district court erred in determining that the parents

had never formed a shared intent to live in Florida such that the child’s habitual

residence was Guatemala. As to the second element, Perez contends the district

court’s conclusion that Reyes had custody of E.L. under Guatemalan law was

erroneous because it was based on a flawed affidavit from Reyes’s Guatemalan

attorney. Finally, Perez argues the district court violated his right to due process

by denying him a fair opportunity to be heard at a meaningful time and in a

meaningful manner. We address these arguments in turn.

   A. The district court did not err in determining that E.L.’s habitual
      residence was Guatemala.

       Perez mounts two challenges to the district court’s conclusion that E.L.’s

habitual residence was Guatemala. First, Perez asserts that the district court

overlooked evidence that he and Reyes shared an intent to reside in Florida,

thereby making Florida the child’s habitual residence. 2 Second, Perez asserts that

       2
          Perez relatedly contends that the district court erred as a matter of law in concluding
that E.L. had no habitual residence for the first two months of his life, arguing that if Guatemala
was not the child’s habitual residence at that time, Florida necessarily was. There is no support
in the Hague Convention or our case law for the proposition that an infant must have an
identifiable habitual residence from the time of birth. Indeed, as the Third Circuit has explained,
                                                 9
               Case: 16-16568        Date Filed: 03/01/2017       Page: 10 of 22


he never consented to the child living in Guatemala, so Guatemala could not have

been the child’s habitual residence. We reject both of these arguments.

       We cannot agree that the district court erred in determining that Reyes never

formed an intent to reside in Florida. The parties’ testimony was in conflict with

regard to Reyes’s intentions when she moved to Florida. The district court

resolved the conflict in favor of Reyes—finding that she had no settled intent to

raise E.L. in Florida—and we see no clear error in that finding. The district court

found that although Perez and Reyes had discussed marriage, they never

announced an engagement. Crucial to the court’s finding was the fact that Reyes

was in Florida on a tourist visa that only permitted her to stay in the country for six

months at a time. Aside from one meeting with an immigration attorney, neither

Reyes nor Perez took any steps to change Reyes’s immigration status. In concert

with her temporary immigration status, Reyes left virtually all of her possessions—

including her pets—in Guatemala, and she made no plans to sell or close her

business there. The evidence showed that Reyes only remained in Florida after the

birth of E.L. because her midwife advised her to wait to ensure E.L.’s health, and

she had to wait for E.L.’s passport to issue. In short, ample evidence—much of it




an infant may indefinitely lack a habitual residence if the parents’ relationship breaks down
“contemporaneous with the birth of the child.” Delvoye, 329 F.3d at 333.
                                                10
             Case: 16-16568     Date Filed: 03/01/2017    Page: 11 of 22


undisputed—supported the district court’s finding that Reyes had no intent to raise

E.L. in Florida; the district court’s findings were not clearly erroneous.

      With respect to the district court’s conclusion that Florida was not E.L.’s

habitual residence, Ruiz is on point. There, the court found that the parents had no

settled intent to reside in Mexico where the “numerous objective facts” indicated

that the mother’s “intent with respect to the move to Mexico was clearly

conditional.” Ruiz, 392 F.3d at 1254. The mother “retained bank accounts and

credit cards in the United States; [] had her American mail forwarded to an

American address and not to Mexico; and [] moved her nursing license to Florida

shortly after [] mov[ing] to Mexico.” Id. Reyes’s behavior here creates an equally

strong—if not stronger—inference that there was no settled intent to raise E.L. in

Florida. Like the mother in Ruiz, Reyes’s actions demonstrate that she moved to

Florida for “a trial period,” and nothing more. Id; see also Chafin v. Chafin, 742

F.3d 934, 939 (11th Cir. 2013) (affirming the district court’s conclusion that the

United States was not the child’s habitual residence where the mother “came to the

United States in February, 2010 on a ninety-day visitor visa that is only issued with

proof of a return ticket” and “maintained her residence in Scotland and did not

cancel [the child’s] planned enrollment in Scottish school when she came to

Alabama”).




                                          11
               Case: 16-16568        Date Filed: 03/01/2017       Page: 12 of 22


       Moreover, this case contrasts starkly with situations where we have found a

settled intent to reside in a particular location. For example, in Seaman, we

affirmed the district court’s finding that the parties had a settled intent to raise their

child in Mexico where they “sold their possessions in Georgia and took up their

own dwelling in Mexico,” “enrolled the children in Mexican schools when they

reached the appropriate age,” “were absent from the United States from a

residential standpoint for more than four years, returning to the United States only

a few times for visits of limited duration,” and “established legal, temporary

residence in Mexico.” Seaman, 766 F.3d at 1258. Despite the duration of the

parties’ residency in Mexico and the fact that they sold their possessions in

Georgia, we nevertheless noted that Seaman was a “close and difficult case.” Id. at

1261. Here, by contrast, Reyes stayed only briefly in the United States after the

E.L.’s birth, and her possessions and business remained in Guatemala. To the

extent Seaman was a close call, in this case it is clear: the parties had no settled

intent to raise E.L. in Florida.3

       The cases Perez cites do nothing to alter this conclusion. Perez first cites to

a passage from Mozes v. Mozes, 239 F.3d 1067, 1077 (9th Cir. 2001), noting that

courts are “generally unwilling to let one parent’s alleged reservations about the


       3
          On appeal, Perez argues only that the parties’ shared intent established E.L.’s habitual
residence in Florida. He does not argue that E.L.’s acclimatization or contacts in Florida during
his brief time there established Florida as E.L.’s habitual residence.
                                                12
             Case: 16-16568     Date Filed: 03/01/2017    Page: 13 of 22


move stand in the way of finding a shared and settled purpose.” But Mozes

explicitly qualified this language, limiting it to circumstances where “a family has

jointly taken all the steps associated with abandoning habitual residence in one

country to take it up in another.” Id. Here, the district court’s finding that Reyes

did not take “all the steps associated with abandoning” her residence in Guatemala

was well supported by evidence. Equally unhelpful to Perez is Feder v. Evans-

Feder, 63 F.3d 217 (3d Cir. 1995), in which the court held that Australia was the

child’s habitual residence where the parents “purchased and renovated a house,

pursued interests and employment, and arranged for [the child’s] immediate and

long-term schooling” in Australia, notwithstanding the mother’s reservations. Id.

at 224. Reyes took no similar steps in Florida.

      The district court also properly found—and Reyes does not contest—that the

parties had no settled intent to raise E.L. in Guatemala. Therefore, the question is

whether the district court properly found that E.L. became habitually resident in

Guatemala before Perez removed E.L. to Florida. We conclude that it did. We are

persuaded by the district court’s reliance on Kijowska v. Haines, 463 F.3d 583 (7th

Cir. 2006), which featured a similar fact pattern. There, shortly after the child’s

birth in the United States, the mother removed the child to Poland. Id. at 586. The

father then obtained an ex parte custody order from an Illinois state court. Id.

When the mother returned to the United States attempting to reconcile with the


                                          13
               Case: 16-16568       Date Filed: 03/01/2017      Page: 14 of 22


father, the father falsely informed an immigration officer that the mother intended

to overstay her visa. Id. The officer let the father take the child, forcing the

mother to return to Poland. Id. In determining the child’s habitual residence, the

Seventh Circuit explained that the father had circumvented available legal

remedies by wrongfully abducting the child:

       Suppose that [the child’s] habitual residence when her mother took
       her to Poland in December 2004 was the United States and that [the
       mother’s] removal of her was wrongful. [The father’s] remedy would
       have been to file a petition under the Hague Convention and its
       implementing federal statute. He did not do that. He merely sought a
       custody order from an Illinois state court and then used that order to
       help obtain the self-help remedy of taking the child from the airport.
       To give a legal advantage to an abductor who has a perfectly good
       legal remedy in lieu of abduction yet failed to pursue it would be
       contrary to the Hague Convention’s goal of discouraging abductions
       by denying to the abductor any legal advantage from the abduction.
       By failing to pursue his legal remedy, [the father] enabled [the child]
       to obtain a habitual residence in the country to which her mother took
       her, even if the initial taking was wrongful.

Id. at 588–89.

       So too here. Perez voluntarily left Guatemala after he was informed that

neither Reyes nor E.L. would return to the United States. Instead of following the

procedures outlined by the Hague Convention, Perez initiated a custody proceeding

in the United States, received a favorable outcome, and engaged in self-help by

returning to Guatemala and abducting E.L. 4 As in Kijowska, Perez’s failure to


       4
         Even had E.L. been in Florida, the Pick Up Order that Perez received from a Florida
state court permitted law enforcement—not Perez himself—to bring E.L. to Perez.
                                              14
               Case: 16-16568       Date Filed: 03/01/2017      Page: 15 of 22


“pursue his legal remedy” under the Hague Convention weighs in favor of finding

that E.L’s habitual residence was in Guatemala.

       The district court also properly considered E.L.’s settlement in Guatemala in

determining that it was E.L.’s habitual residence. “Where a child is born while his

. . . mother is temporarily present in a country other than that of her habitual

residence it does seem, however, that the child will normally have no habitual

residence until living in a country on a footing of some stability.” Delvoye, 329

F.3d at 334 (alteration in original) (internal quotation marks omitted). “[T]he

Convention is concerned with the situation where the child is taken out of the

family and social environment in which its life has developed.” Holder v. Holder,

392 F.3d 1009, 1019 (9th Cir. 2004) (internal quotation marks omitted).5 Here, the

district court properly relied on a number of factors in determining that E.L. was

living in Guatemala with some stability, including the facts that E.L. was: living in

a house with his mother, grandparents, and uncle, with whom he was bonding;

regularly seen by a pediatrician in Guatemala; to be baptized in Guatemala; and



       5
          Holder concerned children who had a previous habitual residence. 392 F.3d at 1014-15.
The question was whether children became sufficiently acclimatized in a new country such that
the new country displaced the original country as the children’s habitual residence. Id. In such
circumstances, we have held that “courts should be slow to infer from [contacts in the new
location] that an earlier habitual residence has been abandoned.” Ruiz, 392 F.3d at 1253-54
(internal quotation marks omitted). In this case, because we conclude that Florida was never
E.L.’s habitual residence, the scales are not tipped in favor of Perez, as they would be had we
determined otherwise.


                                              15
               Case: 16-16568      Date Filed: 03/01/2017       Page: 16 of 22


regularly attending church with Reyes and her family. Moreover, Perez repeatedly

sent money to Guatemala to support E.L. and visited the child in Guatemala

multiple times prior to the abduction. 6 Were any greater quantum of contacts with

a particular location required to establish an initial habitual residence, parents

could freely engage in a continuous game of abduction ping pong, given the many

months or even years in which they could freely abduct the child before any

particular location became the child’s habitual residence. This is contrary to the

purposes of the Hague Convention. We therefore conclude, as did the district

court, that at the time E.L. was abducted, his habitual residence was in Guatemala.

   B. The district court did not err in determining that Reyes had custodial
      rights over E.L. under Guatemalan law.

       Perez next argues that the district court erred in determining that Reyes had

custody rights under Guatemalan law. He quibbles with the district court’s failure

to view “more skeptically” the affidavit of Reyes’s counsel, which described

Guatemalan custody law and Reyes’s rights thereunder. Perez Brief at 26.

According to Perez, “the [district] court accepted this [affidavit] even though

[Reyes] testified that the same lawyer told her to lie in the Guatemalan court

proceedings.” Id. We are unpersuaded that the district court so erred. Critically,


       6
          Perez argues that the district court improperly found that he consented to Guatemala
being E.L.’s habitual residence. But the district court never made such a finding; instead the
court cited to Perez’s behavior as one piece of evidence among many indicating that Guatemala
had become E.L.’s habitual residence.
                                              16
             Case: 16-16568     Date Filed: 03/01/2017    Page: 17 of 22


in its order granting Reyes’s petition, the district court nowhere relied on the

affidavit regarding Guatemalan law that Reyes’s counsel supplied.

      Instead, the district court relied on the Hague Convention, Guatemala’s Civil

Law Code, and a series of federal cases construing the Hague Convention’s

parental rights provisions. Perez argues that the district court’s construction of

these sources was erroneous. Specifically, he asserts that the district court

improperly rejected the assessment of Guatemalan law provided by a Guatemalan

attorney on Perez’s behalf. We disagree.

      As the district court explained, Article 252 of the Civil Law Code of

Guatemala grants parental power over minor children jointly to a married mother

and father, and in any other case to the parent in whose power the child is.

Because Reyes and Perez were not married, the question becomes: in whose

power was E.L. at the time he was removed to the United States? Article 261 of

the Civil Law Code notes that children shall be in the power of the mother where

the mother is unwed, unless both parents agree that the father should have custody.

Consequently, the district court properly determined that under Guatemalan law

Reyes had custodial rights over E.L. sufficient to render Perez’s removal of E.L.

unlawful.

      The attorney’s affidavit Perez submitted did not quarrel with the conclusion

that if the Civil Law Code applied, Reyes had custodial rights over E.L. Instead,


                                          17
                Case: 16-16568         Date Filed: 03/01/2017         Page: 18 of 22


the affidavit asserted that the Civil Law Code did not apply to E.L. because E.L.

was not “registered” in Guatemala. The problem with the affidavit is that it

provided no primary source Guatemalan law—either in the form of statutes or case

law—to support the proposition that the Civil Law Code does not apply to

unregistered children. While the affidavit repeatedly cited (and provided translated

text of) law indicating that Guatemalan parents must register their children within

60 days of birth, none of the law cited in the affidavit makes application of the

Civil Law Code contingent on registration. Indeed, the law Perez provided (which

the affidavit labeled Registration At The Vital Records, Articles 67-73) explicitly

identified the consequences of failing to register: “The lack of registration before

the Office of Vital Records prevents the individual from obtaining a Personal []

Identification Card and the issuance of any certification by [Guatemala’s

registration agency].” Aff. of Frank Rigoberto de León Ortiz (Doc. 43-1). 7 This

language affords us no basis to reject application of the Civil Law Code.

      Perez protests that construing Guatemalan law in the way Reyes suggests

would permit single Guatemalan mothers to abduct their children and bring them

to Guatemala, whose courts would automatically grant them custody. But the

Hague Convention prevents Perez’s slippery slope from manifesting. Where a

child is removed from his habitual residence and taken to Guatemala, the Hague


      7
          Citations to “Doc.” refer to docket entries in the district court record in this case.
                                                   18
               Case: 16-16568      Date Filed: 03/01/2017       Page: 19 of 22


Convention mandates that the child be returned to his habitual residence for a

custody determination. Where a child has no previous habitual residence and the

mother removes the child to Guatemala—as happened here—a Guatemalan court

is only empowered by the Hague Convention to determine each parent’s custodial

rights if the child has become habitually resident in Guatemala. If the child has

become habitually resident in Guatemala, then Guatemala is the Hague

Convention’s preferred forum. If the child has no habitual residence in any

location, then there is no alternative forum that necessarily would be preferable to

Guatemala, and Perez’s complaint is simply that he finds Guatemalan law

unfavorable. In short, Perez’s assertions are unfounded. In this case, Guatemala is

empowered to make the custody determination—and Perez’s removal of E.L. was

unlawful—because E.L. was habitually resident in Guatemala at the point when he

was removed.8

       We therefore uphold the district court’s determination that Reyes had

custodial rights over E.L. in Guatemala.

   C. The district court did not violate Perez’s due process rights.




       8
         Perez also argues that the district court improperly made a final determination that
Reyes should have custody of E.L. The district court did no such thing, instead properly
recognizing that once E.L. was returned to Guatemala, “the parties will be able to pursue legal
custody proceedings in accordance with the laws of Guatemala.” Order at 23. The district court
found only that Reyes had some custodial rights under Guatemalan law such that Perez’s
removal of E.L. was unlawful under the Hague Convention.
                                              19
             Case: 16-16568      Date Filed: 03/01/2017    Page: 20 of 22


      Finally, Perez argues that the district court violated his due process rights by

giving him only seven days to prepare for an evidentiary hearing. This argument is

meritless. “The court’s inquiry is limited to the merits of the abduction claim and

not the merits of the underlying custody battle.” Ruiz, 392 F.3d at 1250. “The

[C]onvention is intended as a rapid remedy for the left-behind parent to return to

the status quo before the wrongful removal or retention.” Id. (internal quotation

marks omitted). Consequently, “Article 11 of the Convention provides [t]he

judicial . . . authorities of Contracting States shall act expeditiously in proceedings

for the return of children.” West v. Dobrev, 735 F.3d 921, 929 (10th Cir. 2013)

(alterations in original) (internal quotation marks omitted). To facilitate the goal of

expediency, “a district court has a substantial degree of discretion in determining

the procedures necessary to resolve a petition filed pursuant to the Convention and

ICARA.” Id. “Specifically, neither the Convention nor ICARA, nor . . . the Due

Process Clause of the Fifth Amendment[] requires that discovery be allowed or

that an evidentiary hearing be conducted as a matter of right in cases arising under

the Convention.” Id. (internal quotation marks omitted); see also March v. Levine,

249 F.3d 462, 474 (6th Cir. 2001) (noting that the Hague Convention “requires not

only expeditious action by courts under article 11 . . . but use of the most

expeditious procedures available” (internal quotation marks omitted)).




                                           20
              Case: 16-16568     Date Filed: 03/01/2017     Page: 21 of 22


      Although this court has not yet assessed the interaction between the Hague

Convention’s demand for expediency and due process rights, we are persuaded by

the Tenth Circuit’s approach in West. There, the district court possessed the

petition, the respondent’s answer to the petition, and the affidavit of a psychologist

(provided by the respondent) who had interviewed the children at issue and noted

possible child abuse on part of the petitioner. West, 735 F.3d at 926-27. The

psychologist refused to testify at a hearing, so the respondent asked the court to

appoint a psychologist to interview the children. Id. at 927-28. The court declined

to do so, found that no evidentiary hearing was necessary, and ordered the

respondent to return the children to the petitioner. Id. at 928-29.

      On appeal, the Tenth Circuit held that the respondent’s due process rights

had not been violated. In doing so, the court noted that the respondent was not

entitled to “what appears . . . under the totality of the facts presented [to be] a

‘fishing expedition.’” Id. at 932. “To condone Respondent’s efforts would

sabotage the underlying premise of the Convention, i.e., that wrongfully removed

or retained children be promptly returned to their country of habitual residence, . . .

so that a court there may resolve custody-related questions in the best interests of

the children.” Id. Ultimately, the court reasoned that the respondent “received a

meaningful opportunity to be heard,” which is “all due process requires in the

context of a Hague Convention petition.” Id.


                                           21
               Case: 16-16568        Date Filed: 03/01/2017        Page: 22 of 22


       Here, the district court conducted fact-finding substantially more robust than

the district court in West. Instead of relying on written submissions alone, the

district court held a four day evidentiary hearing. At the hearing, Perez was

permitted to enter documentary evidence, call witnesses, and cross examine

Reyes’s witnesses. Although Perez protests that he was unable to locate certain

witnesses or obtain certain documentary evidence in time, he was given a five day

continuance, and he never identifies what these witnesses’ likely testimony would

have been or what that evidence might have shown. Moreover, even if he had, as

West demonstrates, the perfect cannot be the enemy of the good in assessing Hague

Convention petitions. Like the respondent in West, Perez “received a meaningful

opportunity to be heard,” satisfying his due process rights.9

                                    IV.    CONCLUSION

       For the foregoing reasons, we affirm the district court’s order.

       AFFIRMED.




       9
          To the extent Perez argues that the district court violated his due process rights by
setting a hearing for transfer of E.L. too soon after its ruling or by reading from prepared remarks
in rejecting Perez’s Emergency Motion to Stay, we reject these arguments as meritless.
                                                22